MEMORANDUM **
Raymond Lawrence Mondragon appeals the sentence imposed upon revocation of his supervised release. He challenges the district court’s imposition of consecutive revocation sentences where the district court imposed concurrent sentences for Mondragon’s two convictions including *959concurrent terms of supervised release. Mondragon concedes, however, that this contention is foreclosed by United States v. Jackson, 176 F.3d 1175, 1177 (9th Cir.1999), and states that he prosecutes this appeal so that he can seek en banc review.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.